   Case 19-32525         Doc 31     Filed 02/21/20 Entered 02/21/20 16:29:36        Desc Main
                                      Document     Page 1 of 4
                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:
         Alvira R Moss                                Case No. 19-32525
                                                      Chapter 13
            Debtor,                                   Judge Donald R. Cassling
_________________________________/

    NOTICE OF MOTION OF SECURED CREDITOR FOR RELIEF FROM THE
AUTOMATIC STAY AND TO WAIVE THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3)

       Counsel for Rushmore Loan Management Services as servicer for J.P. Morgan Mortgage
Acquisition Corp., has filed a Motion with the Court for relief from the automatic stay and to waive
the provisions of Fed.R.Bankr.P.4001(a)(3).

        PLEASE TAKE NOTICE that the court will hold a hearing on the request for relief from
the automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3).

       This hearing will take place on March 5, 2020 at 9:30 a.m. before the Honorable Donald
R. Cassling at the Everett McKinley Dirksen United States Courthouse, 219 South Dearborn Street,
Courtroom 619, Chicago, IL 60604.


       Dated: February 21, 2020                               /s/ Marc G. Wagman

                                     AFFIDAVIT OF SERVICE

       I, Rachelle Magolan, declare under the penalty of perjury that on the _21st _ day of February,
2020, I served a copy of the Notice of Motion and Motion for Relief from Stay, Required Statement
to Accompany Motion for Relief, Proposed Order for Relief, and Affidavit of Service upon:

         Alvira R Moss               David M Siegel                     Tom Vaughn
         6440 S. Vernon Ave.         David M. Siegel & Associates       55 E. Monroe Street
         1st Floor                   790 Chaddick Drive                 Suite 3850
         Chicago, IL 60637           Wheeling, IL 60090                 Chicago, IL 60603

         Office of the US Trustee
         219 S. Dearborn St
         Room 873
         Chicago, IL 60604
By placing same in a well sealed envelope, by first class mail, with the proper prepaid postage
thereon and depositing same in a United States Mail receptacle in the City of Rochester, State of
Michigan to the Debtor, and via CM-ECF electronic filing to Debtor’s Attorney, the Trustee and the
Office of the US Trustee.

                                             /s/ Rachelle Magolan
                                             Rachelle Magolan
   Case 19-32525         Doc 31   Filed 02/21/20 Entered 02/21/20 16:29:36          Desc Main
                                    Document     Page 2 of 4
                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:
         Alvira R Moss                                Case No. 19-32525
                                                      Chapter 13
            Debtor,                                   Judge Donald R. Cassling
_________________________________/

 MOTION OF RUSHMORE LOAN MANAGEMENT SERVICES AS SERVICER FOR J.P.
MORGAN MORTGAGE ACQUISITION CORP., FOR RELIEF FROM THE AUTOMATIC
 STAY AND WAIVING THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3) AS TO THE
  REAL PROPERTY LOCATED AT 6440 SOUTH VERNON AVE., CHICAGO, IL 60637

       Rushmore Loan Management Services as servicer for J.P. Morgan Mortgage Acquisition

Corp., (“Movant”) moves this Court, under § 362, and other sections of the Bankruptcy Reform Act

of 1978, as amended (the “Bankruptcy Code”) and under Rules 4001, 6007 and other rules of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for an Order modifying the

automatic stay, imposed by 11 U.S.C § 362 of the Bankruptcy Code, and for a waiver of the

provisions of Fed. R. Bankr.P.4001(a)(3). In support of this Motion, the Movant states:

       1.           The Debtor filed for chapter 13 bankruptcy relief on November 15, 2019.

       2.           The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue of this case and this Motion are

proper under 28 U.S.C. §§ 1408 and 1409.

       3.           On August 5, 2004 the Debtor listed above, obtained a loan from People’s

Choice Home Loan, Inc. in the amount for $243,000.00. Such loan was evidenced by a promissory

note dated August 5, 2004 (the “Note”). Debtor executed a Mortgage dated August 5, 2004 (the

“Mortgage”), conveying to Mortgage Electronic Registration Systems, Inc. as nominee for People’s

Choice Home Loan, Inc. a lien on real property (the “Collateral”) owned by the Debtor, located at

6440 South Vernon Avenue, Chicago, IL 60637. The lien is the first lien on the collateral.
   Case 19-32525         Doc 31       Filed 02/21/20 Entered 02/21/20 16:29:36         Desc Main
                                        Document     Page 3 of 4




       4.             The Note and Security Agreement were transferred as follows: (a) on April 19,

2018 to J.P. Morgan Mortgage Acquisition Corp. and the transfer is evidenced by an Assignment of

Mortgage.

       5.             The estimated market value of the Collateral may be $169,000.00.              This

valuation was obtained from Schedule “D” provided by the debtor. The current outstanding principal

balance due on the Note is $290,635.46, plus interest accruing at the rate of 5.00000% per annum

[$19.64 per day]. This amount may not include accrued interest, fees, late charges, escrow shortages

or corporate advances.

       6.           Upon reasonable investigation, The City of Chicago Water Division is known to

have an interest in the Collateral.

       7.           Movant seeks an order for relief from the automatic stay in order to protect its

lien pursuant to the terms of the security agreement, to the extent allowed by law. Movant may in

lieu of foreclosure offer and provide Debtor with information re: a potential Forbearance Agreement,

Loan Modification, Refinance Agreement, or other Loan Workout/Loss Mitigation options, and may

seek to enter into such agreement with Debtor. Movant understands that it may not enforce or

threaten to enforce any personal liability against Debtor if Debtor’s personal liability is discharged in

this bankruptcy case or while the case remains pending.

       8.           The Debtor filed her Chapter 13 Plan with the Court on November 15, 2019.

Pursuant to the Chapter 13 Plan, the Debtor is to make her ongoing payments directly to Movant.

       9.          Movant is entitled to relief from the automatic stay under §§ 362(d)(1). The

Debtor is in material default of the mortgage obligations by a failure to make the required ongoing

monthly mortgage payments.

       10.         Debtor is presently due for the December 1, 2019, monthly mortgage payment in

the amount of $1,474.45 per month and each month thereafter. There is a present default of
   Case 19-32525       Doc 31     Filed 02/21/20 Entered 02/21/20 16:29:36            Desc Main
                                    Document     Page 4 of 4




$4,423.35 in post petition arrears to the Movant, which does not include attorney fees of $1,050.00

and costs of $181.00. The total default including attorney’s fees and costs totals $5,654.35.

       11.          Based upon the foregoing, cause exists for modifying the automatic stay with a

waiver of the provisions of Fed.R.Bankr.P.4001(a)(3) is appropriate; an order for relief should have

immediate effect.

       WHEREFORE, Movant prays for an Order from the Court for Relief from the Automatic

Stay of 11 U.S.C § 362 of the Bankruptcy Code as to the Movant with respect to the subject property

located at 6440 South Vernon Avenue, Chicago, IL 60637. Movant further requests that the

provisions of Fed.R.Bankr.P. 4001(a)(3) be waived and that the Order for Relief from the Automatic

Stay have immediate effect, and further, remain in effect notwithstanding the conversion of this

bankruptcy case to a case under any other Chapter of Title 11 of the United States Bankruptcy Code.



                                              Respectfully submitted,

Date: February 21, 2020
                                              /s/ Marc G. Wagman
                                              Potestivo & Associates, P.C.
                                              Marc G. Wagman
                                              223 W. Jackson Blvd., Suite 610
                                              Chicago, Illinois 60606
                                              mwagman@potestivolaw.com
                                              Telephone: (312) 263-0003
                                              Main Fax: (312) 263-0002
                                              IL ARDC: 6282192
                                              Attorneys for Rushmore Loan Management Services
